DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed January 13, 2021.
	Claims 1, 3-7, 9-14, 20 and 22-26 are pending.  Claims 2, 8, 15-19 and 21 are canceled.  Claims 1 and 20 are independent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2010/0118628) in view of Moriwaki (U.S. 2012/0257464) and Tran (U.S. 4,939,693).
	Regarding independent claim 1, Wang teaches a circuit comprising:
(Figs. 8A-8C: ground coupled to 806, 838 and 856);
	a controller (Fig. 6: 606 and 604);
	a dummy wordline (Figs. 8A-8C: line coupled to WLP) coupled to the controller (word line coupled to WLP is electrically coupled to 606 and 604 of Fig. 6);
a dummy bitline (Figs. 8A-8C: DMY_BL) coupled to the controller (dummy bit line DMY_BL is electrically coupled to 606 and 604 of Fig. 6);
	at least one dummy cell of a first type (Figs. 8A-8C: 800), each dummy cell of the first type comprising:
active pulldown nMOSFET having a gate terminal coupled to the supply rail (Figs. 8A-8B: Vdd or Tie High coupled to gates of 804 and 834), a source terminal coupled to the substrate (Figs. 8A-8B: ground electrically coupled to source terminal of 804 and 834 through 806, 836 and 838), and a drain terminal (Figs. 8A-8C: transistors 804, 834 and 854 comprises three terminals “gate, source and drain”); and
	a pass nMOSFET (Figs. 8A-8C: 802, 832 and 852) having a gate coupled to the dummy wordline (Figs. 8A-8C: line couple to WLP), a source terminal coupled to the drain terminal of the active pulldown nMOSFET (Figs. 8A-8C: transistors coupled at nodes 810, 840 and 860), and a drain terminal coupled to the dummy bitline (Figs. 8A-8C: DMY_BL);
a dummy wordline driver (Fig. 6: 612) coupled to the dummy wordline (Fig. 7: lines couple to WLP) between the controller (Fig. 6: 606 and 604) and the gate of the pass nMOSFET (Figs. 8A-8C: 802, 832 and 852) of each dummy cell of the first type (Figs. 8A-8C: 800); and
(Figs. 8A-8C: 806, 838 and 856) coupled to the source terminal of each active pulldown nMOSFET (Figs. 8A-8C: 804, 834 and 854) and coupled to the substrate (Figs. 8A-8C: ground coupled to 806, 838 and 856),
wherein the controller (Fig. 6: 606 and 604) provides a sense amplifier enable (sae) signal (Fig. 6: SAE) to sense amplifier circuitry (Fig. 6: 616) when the active pulldown nMOSFET de-asserts the dummy bitline (the voltage of the dummy bit line DMY_BL is pull down (de-asserted) to ground when word line is enabled and coupled to the active pulldown nMOSFET 804, 834 and 854, see page 3, par. 0032-0034).
However, Wang is silent with respect to a pMOSFET having a gate terminal coupled to the dummy wordline, a source terminal coupled to a supply rail, and a drain terminal coupled to the dummy bitline, at least one dummy cell of a first type comprising a two transistor (2T) dummy cell, a single active pulldown nMOSFET, and a dummy wordline driver coupled to the dummy wordline between the controller and the gate of the pMOSFET.
Similar to Wang, Moriwaki teaches a substrate (Fig. 3: ground or VSS), a controller (Fig. 3: CNT), a dummy wordline (Fig. 3: DWLs) coupled to the controller (Fig. 3: CNT), a dummy bitline (Fig. 3: DBLs) coupled to the controller (Fig. 3: CNT), at least one dummy cell (Fig. 3: REPs comprising dummy cell DMCs shown in Fig. 4 with reference to DMC of Fig. 8) comprising active pulldown nMOSFET (Fig. 8: DT1) having a gate terminal, a source terminal, and a drain terminal (Fig. 8: DT1 shows a drain, gate and source terminals), and a pass nMOSFET (Fig. 8: AT1) having a gate (Fig. 8: gate of AT1 coupled to DWL1), a source terminal coupled to the drain of the active pulldown nMOSFET (Fig. 8: AT1 with source/drain terminal coupled to DT1), and a drain terminal coupled to the dummy bitline (Fig. 8: AT1 with source/drain terminal coupled to DBL1).
Furthermore, Moriwaki teaches a pMOSFET (Fig. 3: PTs) having a gate terminal coupled to the dummy wordline (Fig. 3: DWLs), a source terminal coupled to a supply rail (Fig. 3: VDD), and a drain terminal coupled to the dummy bitline (Fig. 3: DBLs); and
	a dummy wordline driver (Fig. 3: LSs) coupled to the dummy wordline (Fig. 3: DWLs) between the controller (Fig. 3: CNT) and the gate of the pMOSFET (Fig. 3: PTs), wherein the dummy wordline driver (Fig. 3: LSs) is also coupled to the dummy wordline (Fig. 3: DWLs) between the controller (Fig. 3: CNT) and the gate of the pass nMOSFET (Fig. 8: AT1) of each dummy cell (Fig. 3: REPs comprising dummy cell DMCs shown in Fig. 4 with reference to DMC of Fig. 8).
	Since Moriwaki and Wang are from the same field of endeavor, the teachings of Moriwaki would have been recognized in the pertinent art of Wang.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Moriwaki with the teachings of Wang for the purpose of optimized the timing of activating a sense amplifier and improve the reading margin, see Moriwaki page 9, par. 0127.
However, the combination is silent with respect to at least one dummy cell of a first type, each dummy cell of the first type comprising a two transistor (2T) dummy cell, and a single active pulldown nMOSFET.
(Fig. 7: ground coupled to 84), a controller (Fig. 1: peripheral circuit coupled to 2), a dummy wordline coupled to the controller (Fig. 7: DWL), a dummy bitline coupled to the controller (Fig. 7: DBL), and at least one dummy cell of a first type (Fig. 7: 82s).
Furthermore, Tran teaches at least one dummy cell of a first type (Fig. 7: 82s), each dummy cell of the first type comprising:
a two transistor (2T) dummy cell (Fig. 7: memory cell 82 comprises 84 and 86);
a single active pulldown nMOSFET having a gate terminal coupled to the supply rail (Fig. 7: 84 comprises a gate terminal coupled to a supply line), a source terminal coupled to the substrate (Fig. 7: 84 comprises a source terminal coupled to ground), and a drain terminal (Fig. 7: 84 comprises a drain terminal coupled to 86); and
a pass nMOSFET having a gate coupled to the dummy wordline (Fig. 7: 86 comprises a gate terminal coupled to DWL), a source terminal coupled to the drain terminal of the active pulldown nMOSFET (Fig. 7: 86 comprises a source terminal coupled to drain of 84), and a drain terminal coupled to the dummy bitline (Fig. 7: 86 comprises drain terminal coupled to DBL).
Since Tran, Moriwaki and Wang are from the same field of endeavor, the teachings of Tran would have been recognized in the pertinent art of Wang in combination with Moriwaki.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Tran with the teachings of 
Regarding claim 23, Wang in combination with Moriwaki and Tran teaches the limitations with respect to claim 1.
Furthermore, Moriwaki teaches wherein when the dummy wordline (Fig. 3: DWLs) is asserted, the pMOSFET is deactivated (Fig. 3: when DWL1 is equal “1” PT is deactivated) and the active pulldown nMOSFET de-asserts the dummy bitline (Fig. 3 shows a pMOSFET PT that will be deactivated when DWL1 is “1” and at the same time with reference to Fig. 8, when DWL1 is “1” transistor AT1 is activated and when DT1 is activated the dummy bitline DBL1 is discharged to ground or in other words de-asserted).
Regarding claim 24, Wang in combination with Moriwaki and Tran teaches the limitations with respect to claim 1.
Furthermore, Wang teaches wherein the controller (Fig. 6: 606 and 604) asserts the sae signal (Fig. 6: SAE) to enable the sense amplifier circuitry (Fig. 6: 616) for reading data or writing data to a bitcell array (see page 3, par. 0032-0034).
Claims 3-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Moriwaki and Tran as applied to claim 1 above, and further in view of Seshadri et al. (U.S. 2014/0010032; hereinafter “Seshadri”).
Regarding claim 3, Wang in combination with Moriwaki and Tran teaches the limitations with respect to claim 1.
(Fig. 7 shows a plurality of dummy cells and Fig. 8B shows a dummy cell different from the dummy cell of Fig. 8A), each dummy cell of the second type comprising:
	a dummy pulldown nMOSFET having a gate terminal (Fig. 8B: 834), a source terminal, and a drain terminal (Fig. 8B: transistor 834 comprises three terminals “gate, source and drain”); and
	a pass nMOSFET (Fig. 8B: 832) having a gate terminal coupled to the dummy wordline (Fig. 8B: line couple to WLP), a source terminal coupled to the drain terminal of the dummy pulldown nMOSFET (Fig. 8B: transistors couples at 840), and a drain terminal coupled dummy bitline (Fig. 8B: DMY_BL); and
wherein the substrate-connected dummy bitline (Fig. 8A-8C: 806, 836, 838 and 856) is coupled to the source terminal of each dummy pulldown nMOSFET (Fig. 8B: 836 and 834).
However, the combination is silent with respect to a terminated dummy wordline coupled to the substrate.
Seshadri teaches a terminated dummy wordline (Fig. 4: REF_WL having switches 48) couple to the substrate and a pass nMOSFET having a gate terminal coupled to the terminated dummy wordline (Fig. 4: REF_WL having switches 48 are electrically coupled to ground and coupled to the gate of a pass nMOSFET 55a as shown in Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Seshadri with the teachings of Wang in combination with Moriwaki and Tran for the purpose of control the timing of 
Regarding claim 4, Wang in combination with Moriwaki, Tran and Seshadri teaches the limitations with respect to claim 3.
Furthermore, Wang teaches wherein the supply rail is coupled to the gate terminal of each active and dummy pulldown nMOSFET (Fig. 8A-8B: Vdd or Tie High coupled to gates of 804 and 834).
Regarding claim 5, Wang in combination with Moriwaki, Tran and Seshadri teaches the limitations with respect to claim 3.
Furthermore, Seshadri teaches wherein the terminated dummy wordline (Fig. 4: REF_WL) is electrically isolated from the dummy wordline (Fig. 4: shows when a switch 48 is open REF_WL is isolated from the wordline couple to the pass gates).
Regarding claim 6, Wang in combination with Moriwaki, Tran and Seshadri teaches the limitations with respect to claim 3.
Furthermore, Wang teaches a sense amplifier inverter (Fig. 7: 710) coupled to the dummy bitline (Fig. 7: DMY_BL), wherein each dummy cell of the first type is coupled to the dummy bitline at an electrical distance from the sense amplifier inverter that is less than an electrical distance of each dummy cell of the second type to the sense amplifier inverter (Fig. 7 shows a plurality of dummy cell which may have a first type cell and a second type cell as shown in Figs. 8A and 8B and base on the position in the column of dummy cells of Fig. 7 the distance from the sense amplifier inverter will be short or long).
Regarding claim 7, Wang in combination with Moriwaki, Tran and Seshadri teaches the limitations with respect to claim 6.
Furthermore, Wang teaches wherein the supply rail is coupled to the gate terminal of each active and dummy pulldown nMOSFET (Fig. 8A-8B: Vdd or Tie High coupled to gates of 804 and 834).
Regarding claim 9, Wang in combination with Moriwaki, Tran and Seshadri teaches the limitations with respect to claim 7.
Furthermore, Wang teaches a bitcell array having bitlines (Fig. 6: 614); and
sense amplifier circuitry having latches to latch voltages (Fig. 6: 616, see also page 3, par. 0031) on the bitlines (Fig. 6: BL) during a read operation on the bitcell array (see page 2, par. 0014),
wherein the controller (Fig. 6: 606 and 604) is coupled to the sense amplifier (Fig. 7: 710), the dummy wordline driver (Fig. 6: 612), and the latches of the sense amplifier circuitry (Fig. 6: 616, see also page 3, par. 0031), wherein during a read operation on the bitcell array the controller (Fig. 6: 606 and 604) enables the latches of the sense amplifier circuitry (Fig. 6: 616, see also page 3, par. 0031) when the sense amplifier inverter (Fig. 7: 710) indicates that the dummy bitline is LOW (the voltage of the dummy bit line DMY_BL is pull down (de-asserted) to ground when word line is enabled and coupled to the active pulldown nMOSFET 804, 834 and 854, see page 3, par. 0032-0034).
Regarding claim 10, Wang in combination with Moriwaki, Tran and Seshadri teaches the limitations with respect to claim 10.
(Fig. 6: 606) causes the dummy wordline driver (Fig. 6: 612) to pull down the dummy wordline to LOW (in order to start the read operation on the bitcell array the WLP have to be enabled, therefore the dummy wordline is LOW before the read operation, see page 2, par. 0030).
Regarding claim 11, Wang in combination with Moriwaki, Tran and Seshadri teaches the limitations with respect to claim 9.
Wang teaches the dummy bitline (Fig. 8A-8C: DMY_BL) tracks the bitlines (Fig. 6: BL) of the bitcell array (Fig. 6: 614); and
the substrate-connected dummy bitline (Fig. 8A-8C: 806, 838 and 856) tracks the bitlines (Fig. 6: BL) of the bitcell array (Fig. 6: 614).
Furthermore, Seshadri teaches the bitcell array (Fig. 4: 40) includes wordlines (Fig. 4: WLs);
the dummy wordline tracks the wordlines (Fig. 4: REF_WL couple to the word-line tracking cells) of the bitcell array (Fig. 4: 40).
Regarding claim 12, Wang in combination with Moriwaki and Tran teaches the limitations with respect to claim 1.
However, the combination is silent with respect to a bitcell array including wordlines and bitlines, wherein the dummy wordline tracks the wordlines of the bitcell array.
Seshadri teaches a bitcell array (Fig. 4: 40) including wordlines (Fig. 4: WLs) and bitlines (Fig. 46: BL), wherein the dummy wordline tracks the wordlines (Fig. 4: REF_WL couple to the word-line tracking cells) of the bitcell array (Fig. 4: 40).

Regarding claim 13, Wang in combination with Moriwaki, Tran and Seshadri teaches the limitations with respect to claim 12.
Furthermore, Wang teaches wherein the dummy bitline (Fig. 8A-8C: DMY_BL) tracks the bitlines (Fig. 6: BL) of the bitcell array (Fig. 6: 614).
Regarding claim 14, Wang in combination with Moriwaki, Tran and Seshadri teaches the limitations with respect to claim 12.
Furthermore, Wang teaches wherein the substrate-connected dummy bitline (Fig. 8A-8C: 806, 838 and 856) tracks the bitlines (Fig. 6: BL) of the bitcell array (Fig. 6: 614).
Claim 20, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2010/0118628; hereinafter “Wang”) in view of Moriwaki (U.S. 2012/0257464), Seshadri et al. (U.S. 2014/0010032; hereinafter “Seshadri”) and Tran (U.S. 4,939,693).
Regarding independent claim 20, Wang teaches a circuit comprising:
	a substrate (Fig. 8A-8C: ground coupled to 806, 838 AND 856);
	a bitcell array (Fig. 6: 614) including bitlines (Fig. 6: BL) and wordlines (Fig. 6: WL);
(Fig. 8A-8C: DMY_BL) to track the bitlines (Fig. 6: BL) of the bitcell array (Fig. 6: 614);
a pass nMOSFET (Fig. 8A-8C: 802, 832 and 852) having a gate terminal coupled to the dummy wordline (Fig. 8A-8C: line couple to WLP), a drain terminal coupled to the dummy bitline (Fig. 8A-8C: DMY_BL), and a source terminal (Fig. 8A-8C: transistors 802, 832 and 852 comprises three terminals “gate, source and drain”);
an active pulldown nMOSFET comprising a gate terminal coupled to a supply rail (Figs. 8A-8B: Vdd or Tie High coupled to gates of 804 and 834), a source terminal coupled to the substrate Figs. 8A-8B: ground electrically coupled to source terminal of 804 and 834 through 806, 836 and 838), and a drain terminal coupled to the source terminal of the pass nMOSFET (Fig. 8A-8C: transistors couples at nodes 810, 840 and 860);
a substrate-connected dummy bitline (Fig. 8A-8C: 806, 838 and 856) to track the bitlines (Fig. 6: BL) of the bitcell array (Fig. 6: 614), wherein the substrate-connected dummy bitline (Fig. 8A-8C: 806, 838 and 856) is coupled to the source terminal of the active pulldown nMOSFET (Fig. 8A-8C: ground coupled to 806, 838 AND 856); and
a controller (Fig. 6: 606 and 604) coupled to the dummy bitline (dummy bit line DMY_BL is electrically coupled to 606 and 604 of Fig. 6) and the dummy wordline (word line coupled to WLP is electrically coupled to 606 and 604 of Fig. 6),
wherein the controller (Fig. 6: 606 and 604) provides a sense amplifier enable (sae) signal (Fig. 6: SAE) to sense amplifier circuitry (Fig. 6: 616) when the active pulldown nMOSFET de-asserts the dummy bit line (the voltage of the dummy bit line DMY_BL is pull down (de-asserted) to ground when word line is enabled and coupled to the active pulldown nMOSFET 804, 834 and 854, see page 3, par. 0032-0034); and
a dummy wordline driver (Fig. 6: 612) is also coupled to the dummy wordline (Fig. 8A-8C: line couple to WLP) between the controller (Fig. 6: 606 and 604) and the gate terminal of the pass nMOSFET (Fig. 8A-8C: 802, 832 and 852).
Wang further teaches a dummy wordline (Fig. 8A-8C: line couple to WLP) however, Wang is silent with respect a dummy wordline to track the wordlines of the bitcell array, a two transistor (2T) dummy cell having a pass nMOSFET and a single active pulldown nMOSFET, a pMOSFET having a gate terminal coupled to the dummy wordline, a source terminal coupled to the supply rail, and a drain terminal coupled to the dummy bitline and a dummy wordline driver coupled to the dummy wordline between the controller and the gate terminal of the pMOSFET.
Similar to Wang, Moriwaki teaches a substrate (Fig. 3: ground or VSS), a bitcell array (Fig. 3: ARY) including bitlines (Fig. 3: BL and BLX) and wordlines (Fig. 3: WLs), a dummy bitline (Fig. 3: DBLs), a dummy wordline (Fig. 3: DWLs) and a controller (Fig. 3: CNT) coupled to the dummy bitline (Fig. 3: DBLs) and the dummy wordline (Fig. 3: DWLs) and a pass nMOSFET (Fig. 8: AT1) having a gate terminal coupled to the dummy wordline (Fig. 8: gate of AT1 coupled to DWL1), a drain terminal coupled to the dummy bitline (Fig. 8: AT1 with source/drain terminal coupled to DBL1), and a source terminal (Fig. 8: source/drain terminal coupled to DT1).
(Fig. 3: PTs) having a gate terminal coupled to the dummy wordline (Fig. 3: DWLs), a source terminal coupled to a supply rail (Fig. 3: VDD), and a drain terminal coupled to the dummy bitline (Fig. 3: DBLs); and
a dummy wordline driver (Fig. 3: LSs) coupled to the dummy wordline (Fig. 3: DWLs) between the controller (Fig. 3: CNT) and the gate of the pMOSFET (Fig. 3: PTs), wherein the dummy wordline driver (Fig. 3: LSs) is also coupled to the dummy wordline (Fig. 3: DWLs) between the controller (Fig. 3: CNT) and the gate terminal of the pass nMOSFET (Fig. 8: AT1).
Since Moriwaki and Wang are from the same field of endeavor, the teachings of Moriwaki would have been recognized in the pertinent art of Wang.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Moriwaki with the teachings of Wang for the purpose of optimized the timing of activating a sense amplifier and improve the reading margin, see Moriwaki page 9, par. 0127.
However, the combination is silent with respect to a dummy wordline to track the bitlines of the bitcell array and a two transistor (2T) dummy cell having a pass nMOSFET and a single active pulldown nMOSFET.
Similar to the combination, Seshadri teaches the bitcell array (Fig. 4: 40) includes wordlines (Fig. 4: WLs).
Furthermore, Seshadri teaches dummy wordline tracks the wordlines (Fig. 4: REF_WL couple to the word-line tracking cells) of the bitcell array (Fig. 4: 40).

However, the combination is silent with respect to a two transistor (2T) dummy cell having a pass nMOSFET and a single active pulldown nMOSFET.
Similar to the combination, Tran teaches a substrate (Fig. 7: ground coupled to 84), a controller (Fig. 1: peripheral circuit coupled to 2), a dummy wordline coupled to the controller (Fig. 7: DWL) and a dummy bitline coupled to the controller (Fig. 7: DBL).
Furthermore, Tran teaches a two transistor (2T) dummy cell (Fig. 7: memory cell 82 comprises 84 and 86) having a pass nMOSFET (Fig. 7: 86 comprises a gate terminal coupled to DWL) and a single active pulldown nMOSFET (Fig. 7: 84 comprises a gate terminal coupled to a supply line), wherein the pass nMOSFET has a gate terminal coupled to the dummy wordline (Fig. 7: 86 comprises a gate terminal coupled to DWL), a drain terminal coupled to the dummy bitline (Fig. 7: 86 comprises drain terminal coupled to DBL), and a source terminal (Fig. 7: 86 comprises a source terminal coupled to drain of 84), and wherein the active pulldown nMOSFET has a gate terminal coupled to a supply rail (Fig. 7: 84 comprises a gate terminal coupled to a supply line), a source terminal coupled to the substrate (Fig. 7: 84 comprises a source terminal coupled to ground), and a drain terminal coupled to the source terminal of the pass nMOSFET (Fig. 7: 84 comprises a drain terminal coupled to 86).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Tran with the teachings of Wang in combination with Morwaki and Seshadri for the purpose of maintain a relatively constant differential bit line voltage in the event that the resistance increases due to the selection of a memory cell near a sense amplifier, see Tran col. 11, ll. 65-68.
Regarding claim 22, Wang in combination with Moriwaki, Seshadri and Tran teaches the limitation with respect to claim 20.
Furthermore, Moriwaki teaches wherein the pMOSFET has the drain terminal directly coupled to the dummy bitline (Fig. 3: for example, PT has source/drain terminal directly coupled to DBL1).
Regarding claim 25, Wang in combination with Moriwaki, Seshadri and Tran teaches the limitations with respect to claim 20.
Furthermore, Moriwaki teaches wherein when the dummy wordline (Fig. 3: DWLs) is asserted, the pMOSFET is deactivated (Fig. 3: when DWL1 is equal “1” PT is deactivated) and the active pulldown nMOSFET de-asserts the dummy bitline (Fig. 3 shows a pMOSFET PT that will be deactivated when DWL1 is “1” and at the same time with reference to Fig. 8, when DWL1 is “1” transistor AT1 is activated and when DT1 is activated the dummy bitline DBL1 is discharged to ground or in other words de-asserted).
Regarding claim 26, Wang in combination with Moriwaki, Seshadri and Tran teaches the limitations with respect to claim 20.
Furthermore, Wang teaches wherein the controller (Fig. 6: 606 and 604) asserts the sae signal (Fig. 6: SAE) to enable the sense amplifier circuitry (Fig. 6: 616) for reading data or writing data to a bitcell array (see page 3, par. 0032-0034).
Response to Arguments
Applicant's arguments filed with respect to claims 1, 3-7, 9-14, 20 and 22-26 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant contends the obviousness rejection of claim 1 over the combination of Wang, Moriwaki, and Tran is improper because the combination of Tran and Moriwaki do not teach unspecified claim language of claim 1. According to applicant, Tran's connection of their dummy cell 82, 84, 86 is connected to the row decoder in a manner different from Moriwaki (Remarks 10).
Applicant's arguments are not persuasive because applicant has not identified what claim language applicant disputes, so as to focus the issue. Applicant is reminded that, to be fully responsive, applicant "must present arguments pointing out the specific distinctions believed to render the claims . . .  patentable over any applied references" (37 C.F.R. 1.111(b)) and "must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited" (37 C.F.R. 1.111(c)). Furthermore, applicant's assertion that Tran's connection of the dummy cell to the row decoder is different from Moriwaki's does not respond to the rejection of record because Tran was relied upon for the dummy cell, not the connection to the row decoder. A row decoder is not even claimed.

The other claims were argued for substantially the same reasons as claim 1 and the arguments are not persuasive for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825